Title: To Thomas Jefferson from William Hylton, 25 May 1793
From: Hylton, William
To: Jefferson, Thomas



Sir
Hampton Virginia 25 May 1793

An opportunity from hence this morning enables me to forward the Letters inclosed—with two samples of Rich Neck oak. One of them (from the haste in which they have been procured, by an ignorant plantation Carpenter) appears to be from a young Tree; and has a large portion of Sap; with a Dote in it. But as the Forest abounds with this species of any requisite size for the navy—no doubt their specific gravity will increase with their age and size.
Permit me sir to add herewith, a few of the Circular Letters, I have had suddenly printed for the Company; to be transmitted abroad. Your honoring them with your aid to such purpose will be most gratefully acknowledged by them and particularly by sir Your very obliged obt. svt.

Wm. Hylton

